Citation Nr: 0114400	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  96-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disorder, including impingement syndrome and bursitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for an 
undiagnosed gastrointestinal disorder manifested by diarrhea 
and a Blastocystis hominis infestation.

3.  Entitlement to an increased rating for chronic fatigue 
syndrome, currently evaluated as 40 percent disabling.

4.  Entitlement to service connection for a liver disorder, 
or to compensation for an undiagnosed liver disorder, 
manifested by elevated levels of serum glutamic oxaloacetic 
transaminase (SGOT), serum glutamic pyruvic transaminase 
(SGPT), and extended partial thromboplastin time (PTT).

5.  Entitlement to service connection for a neuromuscular 
disorder, or to compensation for an undiagnosed neuromuscular 
disorder, manifested by abnormal electromyogram/nerve 
conduction studies, a positive ischemic lactate/ammonia test, 
and elevated levels of SGOT, SGPT, and creatine kinase (CK).

6.  Entitlement to service connection for a skeletal 
disorder, or to compensation for an undiagnosed skeletal 
disorder, manifested by joint pain, or arthralgia, and bone 
pain.

7.  Entitlement to service connection for a neuropsychologic 
disorder, or to compensation for an undiagnosed 
neuropsychologic disorder, manifested by memory loss and 
depression.

8.  Entitlement to service connection for headaches, or to 
compensation for an undiagnosed disorder, manifested by 
headaches.

9.  Entitlement to service connection for dizziness, or to 
compensation for an undiagnosed disorder, manifested by 
dizziness.

10.  Entitlement to service connection for a lump on the neck 
and one on the left shoulder, or to compensation for an 
undiagnosed disorder, manifested by a lump on the neck and 
one on the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active duty for training from May to October 
1974, followed by service in a reserve component, and active 
service from May 1980 to July 1992.  Shortly after his return 
from service in Southwest Asia, he was found by a Physical 
Evaluation Board to be physically unfit for further service 
due to impingement syndrome of the right shoulder, a 
condition that had been present for several years.  

In May 1992, he claimed service connection for a number of 
disorders.  This appeal arises, in part, from September and 
December 1993 decisions by the Louisville, Kentucky, Regional 
Office (RO) which granted service connection for a right 
shoulder disorder and assigned a noncompensable evaluation, 
and denied several other service-connection claims.  The 
appeal also arises from a December 1995 rating decision by 
the Nashville, Tennessee, RO that increased the evaluation 
for the right shoulder disorder to 10 percent, granted 
service connection for diarrhea and assigned a noncompensable 
evaluation, granted service connection for chronic fatigue 
syndrome and assigned a 10 percent evaluation, and denied 
several other service-connection claims.  Finally, the appeal 
also arises from a March 1997 rating decision by the 
Cleveland, Ohio, RO that increased the evaluation for chronic 
fatigue syndrome to 40 percent and denied several other 
service-connection claims.  The number of regional offices 
involved in this case is not a result of changes in the 
veteran's residence, as it appears he has lived in North 
Carolina since separation from service; rather, it is a 
result of changes in VA procedures for adjudicating certain 
claims that arose after the Persian Gulf War.

There is another matter that warrants some consideration.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which eliminates the 
requirement that VA claims must be "well grounded" in order 
for VA to assist the claimant in evidentiary development.  
The new law applies to any decision, that otherwise became 
final after July 14, 1999, denying claims as not well 
grounded.  VCAA, § 7(b), 114 Stat. 2096 (2000).  In a 
decision dated July 28, 1999, the Board found that several of 
the veteran's service-connection claims were not well 
grounded.  We bring this matter to the attention of the RO 
for any action deemed appropriate by the Veteran's Benefits 
Administration.

In a July 1999 decision, the Board remanded several claims 
for further development of the evidence, and those issues are 
now once again before us.


REMAND

At the heart of the veteran's claims, except for the one 
related to the evaluation for right shoulder impingement 
syndrome, is his contention that he has disability as a 
result of his service in the Persian Gulf War.  Under the 
provisions of the Persian Gulf War Veterans' Benefits Act, 
Public Law No.103-446 (1994), VA may pay compensation to a 
veteran of the Persian Gulf War who has a chronic disability 
resulting from one or more undiagnosed illnesses that became 
manifest to a degree of 10 percent or more while the veteran 
was serving on active duty in the Southwest Asia theater of 
operations or within a prescribed presumptive period.  
38 U.S.C.A. § 1117 (West Supp. 2000).

The implementing regulation provides that VA will pay 
compensation to a Persian Gulf War veteran who exhibits, 
before December 31, 2001, objective indications of chronic 
disability that cannot, by history, physical examination, or 
laboratory tests, be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317 (2000).  Although the 
regulation suggests signs or symptoms that may be 
manifestations of undiagnosed illness, it is clear that 
medical evidence is needed to determine whether, in a given 
case, the signs or symptoms manifested are attributable to a 
known clinical diagnosis or to an undiagnosed illness.  The 
rule is well established that VA adjudicators may not rely on 
their own unsubstantiated medical conclusions to make such 
determinations.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
This case was previously remanded by the Board, in part, to 
obtain medical evidence of objective indications of chronic 
disability, and medical opinions attributing such indications 
to a known clinical diagnosis or to an undiagnosed illness.

However, the record indicates that examinations and tests 
that the remand required were not conducted and medical 
opinions that were to be provided were not rendered.  
Accordingly, this case must again be remanded.  The U.S. 
Court of Appeals for Veterans Claims has held that a remand 
by the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand order.  
Where the remand orders of the Board are not fully complied 
with, the Board itself errs in failing to insure compliance.  
Stegall v. West, 11 Vet.App. 268 (1998).  

In addition, the veteran was separated from service for a 
right shoulder disability that has never included limitation 
of motion.  However, in the July 1999 remand, we noted that 
1993 and 1994 VA electromyographic studies, which included 
the veteran's right arm, were abnormal.  The remand provided 
that the veteran should be afforded a VA neurologic 
examination that would address the possibility that the right 
shoulder disorder was manifested by a neurologic disorder of 
the right arm.

However, a November 1999 VA neurologic examination barely 
mentioned the veteran's right shoulder disability, did not 
review earlier electromyographic studies or order additional 
ones, and did not address the possibility that the right 
shoulder disability was manifested by a neurological disorder 
of the right arm.  Accordingly, this case must again be 
remanded.  Stegall, supra.

Further, the issues of service connection for dizziness and 
for lumps on the neck and left shoulder were remanded for 
issuance of a Statement of the Case, after which the veteran 
was to have been advised as to the procedure for perfecting 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

A July 2000 Supplemental Statement of the Case addressed the 
issues of service connection for dizziness and for lumps on 
the neck and left shoulder.  However, a letter to the 
veteran, enclosing the Supplemental Statement of the Case, 
advised him that "[a] response at this time is optional."  
While technically correct, such advice suggested that appeal 
of those two issues had already been perfected.  Of course, 
perfection of appeal depends upon the filing of a Substantive 
Appeal, a step the veteran has not yet taken.  In view of the 
ambiguous advice he was given in the July 2000 letter, and 
the fact that appeal of these two issues has not been 
perfected, this case must again be remanded.  Stegall, supra.

Finally, the VCAA represents a significant change in the law.  
In addition to eliminating the concept of a well-grounded 
claim, it redefines the obligations of VA with respect to 
notice to a claimant of the evidence needed to substantiate a 
claim, and with respect to the duty to assist a claimant in 
obtaining relevant evidence.  See Pub. L. No. 106-475, §§ 3-
4, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id. at § 7(a).  See 
generally Holliday v. Principi, 14 Vet.App. 280 (2001).

Remand of this case is also required to ensure compliance 
with the notice and duty-to-assist provisions of the VCAA.  
Further, since the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it could be prejudicial to the appellant for 
the Board to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain from the veteran the 
names and addresses of all health care 
providers from whom he has received treatment 
since separation from service.  In particular, 
the RO should determine whether the veteran 
has undergone testing or evaluation at the 
University of North Carolina since November 
1996.  Thereafter, the RO should obtain 
legible copies of all pertinent records that 
have not already been obtained, including 
reports regarding 1994 VA ischemic 
lactate/ammonia testing.

2.  The RO should obtain from the veteran 
evidence, including work and leave records, 
relevant to the issue of his incapacity.

3.  Upon completion of the development in 
paragraph 1, above, a VA rheumatologist should 
be assigned to:  review this decision, the 
July 1999 Board decision, and the veteran's 
claims folder; determine the need for a period 
of hospitalization for observation and testing 
with particular reference to the nature and 
frequency of diarrhea and headaches; order 
blood, serum, and urine tests, including tests 
for lactate dehydrogenase and myoglobin, and 
any other laboratory tests warranted by the 
circumstances; ensure that laboratory tests 
are conducted before traumatic neuromuscular 
electrodiagnostic testing such as 
electromyography or nerve conduction studies; 
coordinate the testing and evaluation required 
herein by other VA clinics; and conduct the 
examination required by paragraph 7, below.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of all mental 
disability.  The examiner should review this 
decision, the July 1999 Board decision, and 
the veteran's claims folder, prior to the 
examination.  All indicated tests should be 
conducted.  If the veteran has a psychiatric 
disorder, particularly one manifested by 
memory loss and/or depression, the examiner 
should comment on its relation, if any, to his 
military service, render a diagnosis, if 
possible, and, in any event, identify the 
manifestations thereof.  The factors upon 
which the medical opinion is based must be set 
forth in the report.

5.  The veteran should be afforded a VA 
gastroenterologic examination to determine the 
current nature and extent of any 
gastrointestinal disability.  The examiner 
should review this decision, the July 1999 
Board decision, and the veteran's claims 
folder, prior to the examination.  All 
indicated tests should be conducted.  If the 
veteran has a gastrointestinal disorder, the 
examiner should render a diagnosis, if 
possible, and should, in any event, identify 
the manifestations thereof.  If SGOT and SGPT 
are elevated, or if the veteran has a 
parasitic infestation, the examiner should 
comment on the significance of those findings.  
The examiner should report whether the veteran 
manifests objective indications of chronic 
disability attributable to an undiagnosed 
illness.  The factors upon which the medical 
opinion is based must be set forth in the 
report.

6.  The veteran should be afforded a VA 
neurologic examination to determine the nature 
and extent of all neuromuscular disability.  
The examiner should review this decision, the 
July 1999 Board decision, and the veteran's 
claims folder, including all previous 
electrodiagnostic muscle studies.  All 
indicated tests should be conducted including, 
if warranted, additional electrodiagnostic 
studies.  The examiner should determine 
whether the veteran's right shoulder 
impingement syndrome is manifested by a 
neurologic disorder of the right arm.  In 
addition, the examiner should determine 
whether the veteran has a generalized 
neuromuscular disorder.  If the veteran has a 
generalized neuromuscular disorder, the 
examiner should render a diagnosis, if 
possible, and should, in any event, identify 
the manifestations thereof.  The examiner 
should report whether the veteran manifests 
objective indications of chronic disability 
attributable to an undiagnosed illness.  The 
factors upon which the medical opinion is 
based must be set forth in the report.

7.  After completion of the foregoing 
development, the veteran should be afforded an 
examination by the rheumatologist who 
coordinated it.  The examiner should determine 
whether the veteran has chronic fatigue 
syndrome.  If he has it, the examiner should 
identify the applicable criteria from 
38 C.F.R. § 4.88a and should also identify any 
other manifestations of the disorder that the 
veteran demonstrates.  The examiner should 
comment on the significance of any abnormal 
laboratory findings, determine whether they 
are manifestations of chronic disability and, 
if so, the diagnosis or precise nature 
thereof.  The examiner should determine 
whether the veteran has a skeletal disorder or 
whether his complaints of bone or joint pain 
actually relate to a nerve or muscle disorder.  
Bearing in mind that the veteran complained of 
headaches before his service in the Persian 
Gulf, the examiner should determine whether 
the veteran has a headache disorder or whether 
his headaches are a manifestation of another 
disorder.  Finally, the examiner should 
determine whether the veteran has objective 
indications of chronic disability that cannot, 
by history, physical examination, or 
laboratory tests, be attributed to any known 
clinical diagnosis and, if so, those objective 
indications should be identified.  The factors 
upon which the medical opinion is based must 
be set forth in the report.

8.  Upon completion of the foregoing, the RO 
should review the file to ensure that notice 
and evidentiary development required by VCAA 
have been completed.  When the required 
development has been completed, and all 
evidence obtained has been associated with the 
file, the RO should review the claims.  If the 
decision remains adverse to the veteran in any 
way, he and his representative should be 
furnished with a Supplemental Statement of the 
Case and afforded a reasonable opportunity to 
respond thereto.  The veteran should be 
advised of the procedure for perfecting appeal 
of the issues of service connection, or 
compensation for, dizziness and lumps on the 
neck and left shoulder.  The veteran and his 
representative should be afforded a reasonable 
opportunity to respond to the Supplemental 
Statement of the Case and to perfect appeal of 
the aforementioned two service-connection 
claims.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals, or by the United States Court of 
Appeals for Veterans Claims, for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).

